 In the Matter of PATERSON FIRE BRICKCOMPANYandUNITED BRICKAND CLAYWORKERS OFAMERICA, A. F. L.Case No. 6-CA-155.-Decided June 30,19-50DECISION AND ORDEROn March 27, 1950, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1) of the Act, and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Styles].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions filed by the Respondent, and the entirerecord in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the followingmodification.We agree with the Trial Examiner's findings that by giving theemployees to understand that they could enjoy the benefits of griev-ance or other employee committees if they renounced the Union, theRespondent infringed upon the employees' rights as guaranteed inSection 7 of the Act, and thereby violated Section 8 (a) (1) thereof.In effect the Respondent offered the grievance committee arrangementas a reward for abandoning the Union. In its exceptions the Res-pondent takes issue with the Trial Examiner's recommendation thatin this respect the Respondent be ordered to cease and desist from en-couraging collective bargainingthrough employee committees ratherthan through the Union. In order to conform our remedy to theunfair labor practice found, we shall order the Respondent to cease90 NLRB No. 105.660 PATERSON FIRE' BRICK COMPANY661and desist from offering to bargain through grievance or other em-ployee committees as a reward for abandoning activities on behalfof the Union or any other labor organization.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Paterson FireBrick Company, Clearfield, Pennsylvania, and its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Polling its employees to determine whether they desire to be'represented by United Brick and Clay Workers of America, A. F. L.,or any other labor organization;(b) Offering to bargain through grievance or other employee com-mittees as a reward for abandoning activities on behalf of UnitedBrick and Clay Workers of America, A. F. L., or any other labororganization;(c) Inducing its employees, by wage adjustments or pay increases,to forego or cease activities on behalf of United Brick and Clay Work-ers of America, A. F. L., or any other labor organization;(d) Interrogating its employees concerning their membership in oractivities on behalf of United Brick and Clay Workers of America,A. F. L., or any other labor organization;(e)Threatening its employees with reprisals because of their mem-bership in or activities on behalf of United Brick and Clay Workers ofAmerica, A. F. L., or any other labor organization;(f)Making promises of reward to its employees in return for theirrelinquishment of membership in or abandonment of activities onbehalf of United Brick and Clay Workers of America, A. F. L., orany other labor organization;(g) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Brick and Clay Workersof America, A. F. L., or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from any or all of suchactivities, except to the extent that such right may be affected' by anagreement requiring membership in a labor organization as a condi-tion, of employment, as authorized in Section 8 (a) (3) of.the Act, asguaranteed in Section 7 thereof. 662DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post at its plant and at its soft and hard clay mines in Clear-fieldCounty, Pennsylvania, copies of the notice attached hereto,marked Appendix A.1 Copies of said notice, to be furnished by theRegional Director for the Sixth Region, shall, after being duly signedby the Respondent, be posted by it immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or cov-ered by any other material;(b)Notify the Regional Director for the Sixth Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the Respondent volunteered to assist and assisted employees towithdraw from United Brick and Clay Workers of America, A. F. L.,be, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT poll our employees to determine whether they de-sire to be represented by UNITED BRICK AND CLAY WORKERS OFAMERICA, A. F. L., or by any other labor organization.WE WILL NOT offer to bargain through grievance or other em-ployee committees as a reward for abandoning activities on be-half Of UNITED BRICK AND CLAY WORKERS OF AMERICA, A. F. L.,or any other labor organization.WE WILL NOT interrogate our employees concerning their unionaffiliation and activities; threaten our employees with economicreprisals because of their union membership and activities;promise or grant raises in pay and better working conditions orother rewards in return for relinquishment of union membershipor activity.1 In the event that this Order is' enforced by decree of a United States Court of Appeals,there shall be inserted before the words, "A Decision and Order," the words, "A Decree ofthe United States Court of Appeals enforcing." PATERSON FIRE, BRICK COMPANY663WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist UNITED BRICKAND CLAY WORKERS OF AMERICA, A. F. L., or any other labororganizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) of the National LaborRelations Act.All our employees are free to become or remain members of theabove-named union, or any other labor organization.PATERSON FIRE BRICK COMPANY,Employer.By ------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. Erwin Lerten,for the General Counsel.Messrs. Smith, Maine and Z Vhitsett,byMr. Frank A. Whitsett,for the Re-spondent.Messrs.Alfred G. WagnerandJanes C. Gatehouse,for the Union.STATEMENT OF THE CASEUpon a third amended charge duly filed by the United Brick and Clay Workersof America, A. F. L., herein called the Union, the General Counsel of the Na-tional Labor Relations Board,' by the Regional Director for the Sixth Region(Pittsburgh, Pennsylvania), issued a complaint dated January 25, 1950, againstPaterson Fire Brick Company, herein called the Respondent, alleging that Re-spondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 3 (a) (1) and Section 2 (6) and (7)of the National Labor Relations Act, as amended, 61 Stat. 136, herein calledthe Act.With respect to the unfair labor practices, the complaint alleged in substance,that the Respondent, during the months of February and March 1949, and there-after, interfered with, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act by: (a) Statements and expressionstending to discourage concerted activity on the part of Respondent's employeesIThe General Counsel and his representative at the hearingare herein called the Gen-eral Counsel,and the National Labor Relations Board is called the Board. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purposes of collective bargaining and other mutual aid and protection,and tending to discourage membership and activities among Respondent's em-ployees in the Union; (b) volunteering to assist employees to withdraw from theUnion; (c) making inquiries of employees for the purpose of ascertaining theiraffiliation with labor organizations in general and with the Union in particular ;(d) threatening to discharge employees if the said employees did not withdrawfrom the Union; (e) threatening to shut down the plant if the Union came intothe plant; (f) promising employees that certain of the relatives of the saidemployees would be given employment in the plant of Respondent if the saidemployees would withdraw from the Union; (g) granting substantial pay in-creases to employees during the period of the Union's organizational drive amongthe employees of Respondent; and (h) suggesting the formation of a grievancecommittee among the employees.Respondent's answer, duly filed, admitted the jurisdictional facts of the com-plaint and denied the alleged unfair labor practices.Pursuant to notice, a hearing was held on February 21, 1950, at Clearfield,Pennsylvania, before the undersigned Trial Examiner, duly designated by theChief Trial Examiner.The General Counsel and the Respondent were repre-sented by counsel and the Union by its representatives.All parties participatedin the hearing and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon the issues.Atthe close of the hearing Respondent's motion to dismiss the complaint wasdenied and a motion by the General Counsel to conform the pleadings to theproof with respect to formal matters was allowed. The parties were afforded,but did not avail themselves of, an opportunity for oral argument at the closeof the hearing.The parties were advised of their right to file proposed findingsof fact, conclusions of law, and briefs.No such documents have been received.Upon the entire record in the case, and from his observation of witnesses,the undersigned makes the following:FINDINGS OF FACTI.BUSINESS OF THE RESPONDENTThe Respondent, Paterson Fire Brick Company, a Pennsylvania corporation,with its only office and place of business in Lawrence Township, ClearfieldCounty, Pennsylvania, is engaged in the production, manufacture, sale, and dis-tribution of fire brick and other clay products.During the 12-month periodending February 21, 1950, Respondent purchased, for use at its place of business,raw and other materials having a value of approximately $22,000. Approxi-mately 6 percent of these materials was shipped to the Respondent's place ofbusiness from points and places outside the Commonwealth of Pennsylvania,During the 12-month period ending February 21, 1950, Respondent sold andshipped fire brick and other clay products having an approximate value - of$253,000.Approximately 50 percent of these products were sold and shippedfrom Respondent's place of business to points and places outside the Common-wealth of Pennsylvania.Respondent employs an approximate total of 75 employees.`The undersigned finds that the Respondent, in the course of the conduct of itsbusiness, is engaged in commerce within the meaning of the Act. -..2The facts concerning Respondent's businesswerestipulated. PATERSONFIRE,BRICK COMPANYII.THE LABORORGANIZATION INVOLVED665United Brickand Clay Workers of America, A. F. L., is a labororganizationwithin the meaning of Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Union organizational effortsOn February 2, 1949, Messrs. Alfred G. Wagner and James C. Gatehouse, inter-national representative and international vice president, respectively, of theUnion, called upon employee Charles F. Lunsford, Jr., at the latter's home, andsought his assistance in organizing the employees of Respondent.Beginningthe next day, el;orts were made to oigan.ze these wor;:ers.Beginning February11, 1949, and for 6 months thereafter, union representatives held meetings every2 weeks for employees of Respondent. The meetings were advertised in hand-bills and in the community newspaper, and were held in Plymptonville Com-munity Hall, Lawrence Township, Clearfield County.B. FactsAs noted above,on February 2, 1949, union representatives Wagner andGatehouse called upon Charles Lunsford,Jr.,andsought his assistance inorganizing employees of Respondent.The next morning(February 3, 1949),Lunsford toldWilliam Paterson,vice president of Respondent,that he hadbeen talking.with the union representatives and that they wanted him to seethe employees and get applications for membership in the Union signed bythem and asked Paterson, "What he thought to see the employees about havingan organization."Paterson suggested meeting with the employees at noon thatday "to see what they thought of it." Paterson and Lunsford discussed thematter and agreed to conduct an election that day at the plant with the furtherunderstanding that if the results were unfavorable to the Union,Lunsfordwould cease union activity.'At noon on February 3, 1949,Respondent assembled the employees in theplant and fo'.lo'ving shorttalks byLansford and Paterson the employees voted"Yes or No whether they was in favor of the Union or not." Lunsford toldthe employees that the union organizers had called upon him and given himcards to be signed and that he had the cards present,that if the men were inter-ested, all right, if they weren't it was all right with him also. Lunsford testi-fied credibly that Paterson told the employees"that his father had run theCompany for a number of years, that he had tried to be fair to the men and healso wanted to be fair to the men. And, he stated that the brick yard was nota fire brick but a building brick plant and that he could not pay fire brick wages.He'also stated that he thought we could get along better without a union. And,he Said that during the depression he kept the men working and he believed thathe could keep the men working without a union there."Peterson's' versionof his remarks does not differ substantially and he testified further "I saidsomethingto the effect that dueto the factthat theCompany was in a pre-carious financial condition I questioned whether the Company could support aset-up such as it was plus the Union."At the conclusion of Paterson's remarksLurisford gathered up some paper and passed it around to the employees. The'Paterson testified that there was such an understanding.Lunsford was not questionedwith respect to this matter. In the light of the entire record theundersignedbelieves andfinds that there was such an understanding. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees wrote "Yes or No" on the pieces of paper or corners torn off of papersacks or anything that would serve as a ballot. Lunsford then collected theslips and turned them over to a committee .4 The ballots were then countedand the results announced-25 against the Union and 18 for it-and theemployees returned to their work.That afternoon Lunsford and Paterson agreed to obtain ballots from employeesnot present at the meeting at noon on February 3.On February 4, 1949, Paterson gave Lunsford some yellow slips of paper onwhich were typewritten "I am in favor of the Union-" and Paterson andLunsford in Paterson's car drove to employee Roy Ogden's home. There Luns-ford and Paterson repeated their statements of the previous day and affordedOgden an opportunity to write "Yes or No" on one of the yellow slips. AfterOgden marked his ballot and folded it he gave it to Lunsford who "stuck it inmy pocket."Paterson and Lunsford then drove to the Respondent's soft claymines.At the soft clay mines the mine foreman, Harvey Heitsenrether; called themen from their work and assembled them in the "mine shanty." Again Luns-ford and Paterson repeated their statements of February 3 and Paterson addedthat "if the Union didn't get in we would have a grievance committee" to takeup all grievance matters of the employees.'Following Paterson's remarks theyellow slips were marked by the men, folded, and returned to Lunsford who putthem in his pocket. At the conclusion of the voting at the soft clay minesLunsford, Paterson, and Heitsenrether drove to Respondent's hard clay mineswhere the occurrence of the soft clay mines was repeated.After the votingat the hard clay mines, Heitsenrether returned to the soft clay mines andLunsford and Paterson proceeded to the home of employee Kevis Reed.AgainLunsford and Paterson repeated their statements, following which Reed markedon the yellow slip of paper and returned it to Lunsford who put it in his pocket.The following testimony of Lunsford is illustrative of what occurred atthe homes of the employees visited.Q. And, what happened at the home of Kevis Reed?A. He invited us in, we sat down. I stated our reason for being there,Mr. Paterson and myself. I showed him an application card, told himthat the organizer wanted to organize the plant and after I got throughtalking to him Mr. Paterson talked to him, told him practically the samething he told the hard clay miners and the soft clay miners.Q. Did Mr. Paterson say anything to Kevis Reed about a grievancecommittee?A. I'm not sure whether he did or not.Q.What happened after Mr. Paterson spoke to Kevis Reed?TRIAL EXAMINER WHEATLEY. Let's get what Mr. Paterson said to him,I think that is material.Q. (By Mr. LERTEN.)Will you give us in as great detail as you canremember what Mr. William Paterson said to Kevis Reed?A.Well he told him that the plant had operated for a number of years,that it was not a fire brick plant but a building brick plant ; said that hisfather had tried to be fair to the men and he also wanted to be fair ; he4 The donation committee-a committee that exists for the purpose of collecting dona-tions for sick employees-was used as a tallying committee.5 Paterson could not remember saying "that if the Union did not getin we will form agrievance committee."However, the undersigned credits the affirmative testimonyof Luns-fordand Palovzsik that such a statement was made by Paterson. PATERSON FIRE: BRICK COMPANY667figured that we would get along better without a Union; he believed thathe couldn't pay the Union wages.Q. Now, what happened after William Paterson spoke to Kevis Reed?A. I gave him one of these yellow slips of paper to vote on.Q. You gave it to Kevis Reed?A. Yes.Q.What did he do with it?A. He took it into another room and voted.Q. Then what happened?A. He gave me the paper and I put it in my pocket.Q.What happened after that?A. Then we visited another employee.Lunsford and Paterson next visited the home of employee John Jancus wherethey repeated their statements and afforded Jancus an opportunity to vote butJancus did not vote. "He said he would go along with the majority of the men."After leaving Jancus' home Lunsford and Paterson returned to the plant andLunsford talked to the night crew (of four or five employees) and they voted omthe yellow slips.Paterson was not present when Lunsford talked to the nightcrew.Lunsford "turned in those yellow slips of paper to the tally committee, thedonation committee."At about 3: 30 on the afternoon of February 4, 1949,the committee counted the ballots and announced the total results-25 for and43 against-to those present including William Paterson and Harvey Heitsen-rether.Thereafter the Company posted notices stating the results of the polland suggested a grievance committee of one man from each department beformed! Shortly thereafter and prior to February 15, 1949, a grievance com-mittee consisting of a representative from each department was formed. Thecommittee representatives were selected by the employees in the respective de-ments and the selection or election of such representative occurred during lunchhours.The committee conferred with management concerning grievances.Lunsford testified credibly that on February 14, 1949, Paterson said to himthat he (Paterson) had talked to some of the employees and they weren't infavor of a union, that Paterson asked Lunsford to call a meeting of the employeesand tell them to call off the Union and wanted to know what Lunsford was goingto do about it.Paterson testified that in view of the agreement of February 3(that if the results of the election were unfavorable to the Union Lunsford wouldcease union activity) and since the ballot turned out unfavorable to the Unionhe wanted to know why Lunsford did not follow through his original agreement(agreement of February 3). Paterson testified "The other part there aboutthe men and everything else like that, it wasn't on my mind. I do not recallsaying anything about them."The undersigned credits Lunsford's version of thisincident.O The notice was not available as an exhibit and the testimony is conflictingas to theexact language of the suggestion that a grievance committee be formed.Lunsford testifiedthe notice stated "Out of this [out of the balloting] comes the suggestion that we forma grievance committee."Lunsford's testimony is corroborated by the testimony of em-ployee Howard Withey.Paterson testified the notices stated that "A suggestionhad beenheard from outside [employees outside the main plant] that a grievancecommittee wouldbe desired, that this was acceptable to the Company and if it was agreeableto the menthe men should form a committee. one man from each department."The undersigned cred-its Lunsford's testimony on this issue and believes in any event that it is clearthat thenotice itself in fact suggested the formation of a grievance committee. 668DECISIONSOF NATIONALLABOR RELATIONS BOARDLunsford testified that on February 15, 1949, Paterson told him "He had metthe officials of the County National Bank and they told him that I was supposedto be a foreman and if I was a foreman promoting a union they'd better get ridof me."A discussion then ensued as to whether Lunsford was in fact a foreman.Paterson testified with respect to this incident "The only thing that I can recallof that was stating to him that as we had him carried in a supervisory capacity,itwas very embarrassing to us to have him as such and at the same time con-ducting a union drive."In April of 1946, Lunsford informed Respondent's president, Bruce Paterson-now deceased, that he had a better job and was going to quit unless he got morehours of work.At that time Lunsford's classification was changed to foremanor supervisor of the welding department and he was given more hours of work.The reason for the change in classification was so that Lunsford "could workmore hours without being paid time and a half for overtime." Lunsford keptthis classification until March 1.949 when his hours of work were reduced "as aresult of a finding of the inspector of the Wage and Hour Division, wherein theinspector found that Mr. Lunsford was not a supervisor, within the meaning ofthe Wage and Hour Act, and therefore, Mr. Lunsford would have to be paid timeand a half for all work in excess of 40 hours a week." There was no change inrate of pay or in duties as a result of Lunsford's change in classification to fore-man or supervisor.Lunsford is the only welder employed by Respondent andhas been the only one so employed during the last 5 years. Paterson testifiedconcerning Lunsford's duties :When there was welding to be done, the welding jobs were assigned to him;when there was maintenance to be done, he worked on maintenance or justany mechanical job that came up during the working days in the plant.From time to time as occasion required Lunsford was given a helper or assistantfor as long as he needed such assistance or the completion of the job.The helperwould "give a lift or something or hold something while I [Lunsford] weld."No regular helper was assigned to Lunsford.When he needed help whoever wasfree-laborers, machine operators, "contract workers and so forth"-rendered therequired assistance.Lunsford did not and does not have anything to do withhiring, discharging, promotions, pay increases or decreases, or anything of thatnature.Respondent's counsel would not make a statement as to whether Respondentwas "contending that Mr. Lunsford is or was a supervisor."The undersigned finds that during the period of time involved in this proceedingCharles E. Lunsford, Jr., was not a supervisor within the meaning of the Act andthat Lunsford's classification as a supervisor was capitalized upon and utilizedby Paterson on February 15 as another means of inducing Lunsford to cease hisunion activities.Lunsford testified credibly that in March 1949, Paterson "wanted me to call thishere union business off, we'd get along better there."Paterson (lid not testifywith respect to this incident.William A. Livergood and five other employees worked on a flow or productionline.?In April or May of 194S, three of these workers (the three hackers) werechanged from an hourly rate of pay to a piecework or contract basis of pay.Beginning in June of 1948, and approximately monthly thereafter, Livergoodsought to'have his own basis of pay changed from an hourly to a piece or contract'Maines, Shank, and Lezer, hackers ; William Miller, a machine man, John Owens, a panman, and Livergood,a pugger. PATERSON FIRE BRICK COMPANY669basis.On each occasion he was told by his foreman, Emory Shifter, that hewould think about it. In December of 1948, Livergood appealed to Paterson fora change in basis of pay and was told that Paterson would take it up with Shifter.In January 1949, Shifter told Livergood he didn't know how it could be doneand Livergood volunteered that it was, done at Riverview (the Clearfield ClayProducts Company at Riverview).Around 5 weeks later on or about February1.5,1949, Paterson and Shifter called on Lynn Boal,° secretary of the ClearfieldClay Products Company, and conferred with him "as to how they were workingtheir production line," and on or about February 19, 1949, Livergood was informed'by Shifter that the change was being made and dated back to February 16, 1949.William Miller, the machine man, also received a wage adjustment at this time.Itwas stipulated at the hearing that the following employees ° received payincreases on the dates indicated and in the amounts noted :William Livergood, pay increase effective February 15, 1949, from $1.14 an.hour to 3S cents per thousand brick; amounting to approximately $3 per dayWilliam Miller, pay increase effective February 15, 1949, from $1.111/2'per hour to 38 cents per thousand brick ; amounting to approximately $3 perdayWilliam Coulter, pay increase effective February 15, 1949, from $1.14 anhour to $1.14 (sic) per thousand brick; amounting to $3 per day;John Owens, pay increase effective February 15, 1949, from $1.111/.2 perhour to $1.14 per hour;Faye Derick, pay increase effective March 1, 1949, from $1.111/2 per hourto $1.18 per hour ;Irvin McLaughlin, pay increase effective February 15, 1949, from $1.111/2per hour to $1.14 per hour.The Respondent operates two flow or production lines. Livergood, Miller,Coulter, Owens, and McLaughlin worked on one or the other of the lines. Liver-good and Coulter are puggers.William Miller is a machine man and JohnOwens and Irvin McLaughlin are pan men. As noted above, some of the menon these flow lines worked on an hourly basis whereas some worked on a piece-rate or contract basis.According to Paterson in November or December, Foreman Shifter conferredwith him concerning the different basis of paying the men and the wage adjust-ments were made because of Livergood's expressed dissatisfaction and to equalizeall the men in the flow lines.Paterson stated that in January 1949, he and Shifter conferred with officialsof the Clearfield Clay Products Company at Riverview as to how they wereworking their production flow line 10 and that thereafter until the date the in-.creases were put into effect the matter was "shelved" so that he and Shiftercould "think it over," that there were some problems that came up in doing that,which we worked on for a while. And, in due course of time it became evidentto us how we could do it.Which, we did go ahead and do."On the premise that the visit to the Clearfield Clay Products Company wasmade in January 1949, Paterson, concerning the delay in making the wage ad-8Paterson fixed the date of this visit as being in January 1949. Shifter wasnot calledas a witness in this proceeding.The undersigned credits the testimony of Livergood andBoal and finds that the visit was made on or about February 15, 1949.°Only Livergood appeared as a witness in this proceeding.°At noted above the undersigned finds that the visit to the Clearfield Clay ProductsCompany at Riverview was made on or about February 15, 1949, and that the wage adjust-ments were made immediately thereafter. X7ODECISIONS OF NATIONALLABOR RELATIONS BOARD.justments effective, testified "We do not do anything very fast over there.Thatprocedure there is typical of any changes we have made, they have always beenslow and a lot of speculation as to what the result would be. If we make quickchanges and everything like that, you get quick dissension, so you have to bevery sure of what you are going to do before you do it, to cause the least dissatis-faction, understand."The speed of Respondent in taking action to combatunionization of its plant after it was "shocked" to hear, on February 3, 1949,that the Union was coming into the plant is noteworthy in the light of theabove statement.Paterson testified that no union activity came to his attention between thedate on which the results of the poll were announced and the date the wageincrease was made effective and that "at the time we went into them, [thewage adjustments] we as a company, had dismissed the whole idea of a uniononslaught."As noted above the first meeting of the Union for employees ofRespondent was held February 11, 1949, and was advertised in the handbillsmnd in a local newspaper.Paterson denied seeing the advertisements or knowing.of the meeting.Wagner, whose testimony the undersigned credits, testifiedthat on February 9, 1949, he met with Paterson and requested that the noticeregarding the election results be removed from the bulletin board and told:Paterson of the union meeting scheduled for February 11, 1949, and requestedthat notices of this meeting be posted.Paterson testified that the meeting withWagner "covered a lot of ground but I can't remember anything about that"'[whether he was notified that there was a union meeting for Respondent's,employees called for February 11, 1949, and requested to post a notice to thataffect].As noted above and hereinafter, Paterson and Heitsenrether engagedEin conduct and made statements indicating knowledge that the Union was active.at or about the time of the wage increases.Concerning Faye Derick and the wage adjustment to him, Paterson testified :.He had been a foreman in charge of getting clay from the stripping and;then when that job played out, being an old man, we gave him work in thePlant which on Saturdays had been firing a boiler.When all this electionand everything came up we decided to put him back to 5 days, at whichtime we changed his hourly rate of pay.The undersigned believes and finds that the wage adjustments were put intoeffect at the time in question because of the Union's current activity and for thepurpose of inducing the employees to forego or cease union activities.Paul Palovzsik, a miner at the soft clay mines, testified that on or aboutFebruary 4, 1949, about 9: 30 in the morning (prior to the time that Lunsford.and Paterson arrived and the conducting of the election at the soft clay mines)Harvey Heitsenrether, foreman of the mines, asked him (Palovzsik) what he,thought of the Union, that he told Heitsenrether he "didn't think the Union wouldhurt us in any way" and that Heitsenrether said "Well, I want you to vote`No.'If the Union gets in we'll all be going down the road with our dinnerbuckets" and told Palovzsik to "make slips with the word `no' and give them toMr. Lansford when he came up for this election."Palovzsik testified that about a week later Heitsenrether "stopped me right atthe end of the timbers and told me that I had double-crossed him. I asked himwhat he meant. He said that he had heard that I was in with these union men,that I had voted the wrong way." PATERSONFIRE BRICKCOMPANY671Palovzsik testified that around February 17, 1949, Heitsenrether came to theplacewhere Palovzsik was working and "asked me how I stood with theCompany. I told him the Company did a lot for me since I came there; thatIhad nothing against the Company.He said, `How come it is that you arealways sticking with the Union?What can the Union do for you?' I told him,for one thing the Union could give me a vacation with pay, where I couldn't getit from the Company ; another thing, I could get a raise;another thing,it couldbetter my working conditions.He says, `The only thing the Union can do foryou is to put you out of work.' He says, 'If the Union don't win you can be surethat you are going to be looking for another job.''Heitsenrether testified as follows :Q.Did you have a conversation with Paul Palovzsik on or about ninethirty a. in.the morning of February 4, 1949 before Mr. Lunsford and Mr.Paterson got there?A. No.Q.Mr. Palovzsik testified that you did have such a meeting with him atnine thirty a. in. on the morning of February 4, 1949, and that you asked himwhat he thought of the Union;did you do that?A. No.Q.He further testified that at that meeting you asked him to vote againstthe Union to give Lunsford a "No" slip; did you do that?A. No.Q.Was there any discussion of the Union at the mine or among theemployees at the soft clay mine?A.Well, yes,they done a little talking about it.Q. Did you overhear that conversation?A. They was all talking about it.Q. Did you talk about it, too?A. Sure.Q. Did you at any time solicit any votes against the Union?A.Me?Q. Yes.A. No.Q. Did you make any threat to discharge any employee there at the softclay mine or any other employee of the Company if they did not vote againstthe Union?A. No.Q. Did you threaten to discharge any employee of the Company if theyrefused to withdraw from the Union?A. No.Q. Did you ever ask an employee to withdraw from the Union?A. No.Q.Did you ever ask an employee whether or not he belonged to the Union.?A. That, I don't know;I don't think I ever did.Q.What is that?A. I don't think I ever did.Heitsenrether admitted knowing that Lunsford and Paterson were coming tothe mine.Concerning Palovzsik's testimony that Heitsenrether accused Palovzsik ofhaving double-crossed him,Heitsenrether testified : 672DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.Mr. Palovzsik testified that at a later date, about a week after February4th, 1949 you accused him of having double-crossed you in voting for theUnion, did you do that?A. No.Heitsenrether denied making the statement to Palovzsik that he would be outof a job if the Union got in and stated that"Imade a statement,that if theymade the same demandstheysaid they were going to make we might be all ofus out of a job."Heitsenrether testified that he thought his remark was ad-dressed to the whole crew and that he had reference to the demands which themen working under him had told him the Union was going to make.Heitsenretherdid not fix the date or other details concerning this remark.Heitsenrether also admitted saying to the men working for him at the mines"that if the Union came in all of you might lose your jobs."Heitsenrether fixedthe time of this remark as "sometime last winter"and could not supply otherdetails.Heitsenrether admitted that on the day of the election he talked to the men atthe mines before the election took place but couldn't recall stating anything morethan"they were going to have an election."From his observation of the witnesses and from his analysis of the wholerecord, the undersigned credits the testimony of Palovzsik set forth above.Palovzsik testified that on February4, 1949,immediately after the election, heasked Paterson whether there was any chance of his(Palovzsik's) brother gettingemployment with Respondent,that Paterson said things were slack at that timebut "if they should pick up that he would consider a job for him."According toPalovzsik around the end of February or the beginning of March 1949,he againasked Paterson"if there was any chance of my brother getting a job" and Pater-son "told me (Palovzsik)if I would turn in my union card he would consider it."Paterson testified that 2 or 3 months before February 1949,Palovzsik askedabout employment for his brother and that he (Paterson)told him that "ifconditions in the spring warranted it and we were able to, that if the Com-pany couldgo ahead and he was still in favor of taking a job that we wouldconsider him favorably and left it go at that.Paterson denied telling Palovzsikthat if he would give his union card back he would consider giving his brother ajob.The undersigned credits the testimony of Palovzsik and finds that Patersondid make the statements testified to by Palovzsik.C. Conclusions and findingsUpon the foregoing facts, the undersigned concludes and finds :1.That Respondent unlawfully infringed upon the statutory rights of itsemployees by polling its employees on February 3 and 4, 1949;1 (seeStainlessWare Company of America,87 NLRB 138 andStocker Manufacturing Company,86 NLRB 666 and cases cited therein).2.That the conduct of Respondent in connection with the afore-mentionedelection, under the attendant circumstances, intimated to the employees Re-spondent's antipathy to union membership and that they stood to gain by re-nouncing the Union and relying on Respondent alone.11Although the complaint did not specifically allege polling employees as a violation ofthe Act the issue was fully litigated at the hearing. (SeeJ.H. Rutter-Rea ManufacturingCo., 86 NLRB 470 andOlin Industries, Inc.,86 NLRB 203.) PATERSON FIRE! BRICK COMPANY6733.That Respondent by oral statements and written notices suggested the for-mation of, and indicated its willingness to deal with, a grievance committee ofits employees and, under the circumstances herein, intimated to the employeesthat they stood to gain by renouncing the Union and relying on Respondent alone"4.That Respondent by its statements and expressions to Lunsford and Pa-lovzsik and by its poll of its employees interrogated employees concerning theirunion affiliation, attempted to discourage activities on behalf of the Union, at-tempted to induce withdrawals from such activities, made promises of rewardin return for relinquishment of union membership and activity, and threatenedpossible economic reprisals because of union membership and activity.5.That the retroactive and unannounced "wage adjustments" were put intoeffect at the time in question because of the Union's activity which Respondentdesired to forestall and for the purpose of inducing the employees to forego orcease union activities.(See Lancaster Garment Company,78 NLRB 935.)The undersigned further concludes and finds that by the afore-mentioned expres-sions and conduct Respondent interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.The General Counsel contended at the hearing that the facts concerning theconversation between Paterson and Lunsford on or about February 14, 1949,support the allegation of the complaint that Respondent volunteered to assistand assisted employees to withdraw from the Union (paragraph 4 (b) of thecomplaint).The undersigned believes and finds that this allegation of thecomplaint is not supported by this incident or by any other evidence in therecord herein.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent has engaged in unfair labor prac-tices within the meaning of Section 8 (a) (1) of the Act, the undersigned willrecommend that it cease and desist therefrom and take affirmative action in orderto effect the policies of the Act.Upon the entire record, the undersigned infers and finds that the Respondent'sillegal action, mentioned above, discloses an intent to defeat self-organizationand its objects, and an attitude of opposition to the purpose of the Act. Becauseof the Respondent's unlawful conduct and the underlying purposes manifestedthereby, the undersigned is convinced that the unfair labor practices found arepersuasively related to the other unfair labor practices proscribed by the Act,and that danger of commission in the future of any or all of the unfair laborpractices defined in the Act is to be anticipated from the Respondent's conduct"The second amended charge herein alleged that the grievance committee was formedand exists in violation of Section 8 (a) (2) of the Act.However, such an allegation doesnot appear in the complaint or the third amended charge upon which the complaint is based.As noted above the complaint with respect to the grievance committee merely alleges itssuggested formation as a violation of Section 8 (a) (1).003847-51-vol. 90-44 1674DECISIONSOF NATIONALLABOR RELATIONS BOARDin the past.The preventive purposes of the Act will be thwarted unless therecommendations are coextensive with the threat. In order, therefore, to makeeffective the interdependent guarantees of Section 7, to prevent recurrence ofunfair labor practices, and thereby minimize industrial strife which burdens andobstructs commerce, and thus effectuate the policies of the Act, the undersignedwill recommend that the Respondent cease and desist, not only from the unfairlabor practices herein found, but also from in any other manner interfering with,restraining, or coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.Since it has been found that the record does not support paragraph 4 (b) ofthe complaint, the undersigned will recommend that this allegation of thecomplaint be dismissed.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAw1.United Brick and Clay Workers of America, A. F. L., is a labor organiza-tion within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned hereby recommends that theRespondent, Paterson Fire Brick Company, its officers, agents, successors, andassigns shall:1.Cease and desist from :(a) Polling its employees to determine whether they desire to be representedby the United Brick and Clay Workers of America, A. F. L., or any other labororganization ;(b)Encouraging collective bargaining through grievance or other employeecommittees rather than the United Brick and Clay Workers of America, A. F. L.,or by any other labor organization ;(c) Inducing its employees, by wage adjustments or pay increases, to foregoor cease activities on behalf of the United Brick and Clay Workers of America,A. F. L., or any other labor organization;(d) Interrogating its employees concerning their membership in or activitieson behalf of the United Brick and Clay Workers of America, A. F. L., or anyother labor organization;(e)Threatening its employees with reprisals because of their membership inor activities on behalf of the United Brick and Clay Workers of America, A. F. L.,or any other labor organization ;(f)Making promises of reward to its employees in return for their relinquish-ment of membership in or activities on behalf of the United Brick and ClayWorkers of America, A. F. L., or any other labor organization ;(g) In any other manner interfering with, restraining, or coercing its em-ployeesin the exercise of the right to self-organization, to form labor organiza- PATERSONFIRE'BRICK COMPANY675Lions, to join or assist United Brick and Clay Workers of America, A. F. L., or.any other labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection or to refrain from any or-allof such activities except to the extent that such right may be affected byagreement requiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act, as guaranteed in Sec-tion 7 thereof.2.Take the following affirmative action which the undersigned finds will(a) Post at its plant and its soft and hard clay mines in Clearfield County,Pennsylvania, copies of the notice attached hereto, marked Appendix A. Copies,of said notice, to be furnished by the Regional Director of the Sixth Region, shall,after being duly signed by the Respondent, be posted by it immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondent to insure-that said notices are not altered, defaced, or covered by any other material ; and(b)Notify the Regional Director for the Sixth Region in writing withintwenty (20) days from the date of receipt of this Intermediate Report andRecommended Order what steps the Respondent has taken to comply with theforegoing recommendations.It is further recommended that the complaint be dismissed insofar as it allegesthat the Respondent volunteered to assist and assisted employees to withdrawfrom the United Brick and Clay Workers of America, A. F. L.It is further recommended that, unless the Respondent shall, within twenty(20) days from the date of the receipt of this Intermediate Report and Recom-mended Order, notify said Regional Director in writing that it will comply withthe foregoing recommendations, the National Labor Relations Board issue anorder requiring the Respondent to take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report and Recommended Order or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and six copies of a brief in supportthereof ; and any party may, within the same period, file an original and sixcopies of a brief in support of the Intermediate Report and Recommended Order.Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Statements of exceptions and briefs shall designate by precise citation the por-tions of the record relied upon and shall be legibly printed or mimeographed,and if mimeographed shall be double spaced. Proof of service on the otherparties of all papers filed with the Board shall be promptly made as requiredby Section 203.85.As further provided in said Section 203.46 should any partydesire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date of service ofthe order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and rec- 676DECISIONS OF NATIONAL LABOR RELATIONS BOARDommended order herein contained shall,as provided in Section 203.48 of saidRules and Regulations,be adopted by the Board and become its findings,conclu-sions, and order, and all objections thereto shall be deemed waived for allpurposes.Dated at Washington,D. C., this 27th day of March 1950.ALBERT P. WHEATLEY,TrialEx"viner.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policiesof the National LaborRelationsAct, we herebynotify our employees that :WE WILL NOTpoll our employees to determine whether they desire to berepresented by the UNITED BRICK ANDCLAY WORKERS OFAMERICA, A. F. L.,or any other labor organization.WE WILL NOT encourage collective bargaining through grievance or otheremployeecommittees rather than the UNITED BRICK AND CLAY WORKERS OFAMERICA, A.F. L., or any other labor organization.WE WILL NOTinterrogate our employees concerning their union affilia-tion and activities;threaten our employees with economic reprisals becauseof their union membership and activities;or promise or grant raises inpay and better working conditionsor other rewardsin return for relinquish-ment of union membership or activity.WE WILL NOTin any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations,to join or assist the UNITED BRICKAND CLAYWORKERS OFAMERICA, A.F. L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing,and to engage in concerted)activities for the purposes of collective bargaining or other mutual aidor protection,or to refrain from any and all of such activities except tothe extent thatsuch rightmay be affected by an agreement requiringmembership in a labor organization as a condition of employment as author-ized in Section 8 (a) (3) of the National Labor Relations Act.All our employees are free to become or remain members of the above-named.union, or any other labor organization.PATERSON FIRE BRICK COMPANY,Employer.Dated --------------------By .------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced, or covered by any other material.